Citation Nr: 0525141	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome, including as due to exposure to radiation.

2.  Entitlement to service connection for renal cell cancer, 
including as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2002 and September 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The December 2002 rating decision denied service connection 
for myelodysplastic syndrome.  A Notice of Disagreement was 
received in March 2003.  A Statement of the Case was issued 
in May 2003.  A timely appeal was received in June 2003.  

The September 2004 rating decision denied service connection 
for renal cell cancer.  A Notice of Disagreement was received 
in October 2004.  A Statement of the Case was issued in March 
2005.  A timely appeal was received in March 2005.  

The veteran appeared and testified, with his spouse, at a 
Travel Board hearing before the undersigned Veterans Law 
Judge held at the RO in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has alleged that his conditions for which he is 
seeking service connection are due to radiation exposure.  
38 C.F.R. § 3.311 sets forth special development procedures 
when a veteran has a radiogenic disease but does not meet the 
criteria for presumptive service connection under 38 C.F.R. 
§ 3.309(d).  The veteran has a radiogenic disease, and it 
appears he was exposed to radiation in connection with X-rays 
he took of dogs and other animals in connection with his 
duties as a veterinarian technician.  In addition, the claims 
file contains a DD Form 1141 (Record of Exposure to Ionizing 
Radiation) that shows he was exposed to ionizing radiation in 
July and October 1959.  "DT-50 Readings" were 13.5 in July 
1959, and 5 in October 1959.  The Board finds, therefore, 
that the evidence is sufficient to require development under 
§ 3.311.

The Board also notes that the veteran's service personnel 
records were not obtained.  These records may be highly 
probative in determining whether the veteran was exposed to 
radiation, and if so, where and when, and should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service personnel records for the period of 
his active duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any source, a 
negative reply is requested.

2.  The RO should undertake any other further 
development required by 38 C.F.R. § 3.311 
regarding the veteran's claim of exposure to 
radiation, including but not limited to 
contacting the Surgeon General of the 
Department of the Air Force, establishing does 
estimates and obtaining a medical opinion 
addressing whether current disability resulted 
from exposure to radiation in service.  

3.  After all required notification and 
development has been completed, the RO should 
take adjudicatory action on the questions here 
at issue.  If the benefits sought are denied, 
a Supplemental Statement of the Case (SSOC) 
should be issued.  The SSOC should fully 
address the matter of the veteran's claims for 
service connection to include as a result of 
exposure to radiation.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



